DETAILED ACTION
This action is in response to the amendment dated 11/1/2021.  Claims 1, 5 and 16 are currently amended.  Claims 26 are newly added.  Claims 7, 17, 21 and 23-25 have been canceled.  Presently, claims 1-6, 8-16, 18-20, 22 and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/19/2019.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 3/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,415,718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-16, 18-20, 22 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve comprising a valve housing and a longitudinally movable valve body arranged in the 
Claims 2-6, 8-15 and 22 depend from claim 1, and, therefore, are allowable for containing the allowable subject matter of claim 1.
Regarding claim 16, the prior art of record does not disclose or suggest a valve comprising a valve housing and a longitudinally movable valve body arranged in the valve housing wherein the valve housing has at least two guide grooves, with which auxiliary guide elements, arranged on the valve body, engage on an exterior surface of the valve housing and wherein the valve housing has an interior surface defining a hollow space in which the movable valve body is arranged, and wherein the guide grooves are slots formed as continuous openings extending through the valve housing from the exterior surface to the interior surface defining the hollow space of the valve housing in combination with the other limitations of the claim.
Claims 18-20 depend from claim 16, and, therefore, are allowable for containing the allowable subject matter of claim 16.
Regarding claim 26, the prior art of record does not disclose or suggest a valve comprising a valve housing and a longitudinally movable valve body arranged in the valve housing wherein the valve housing has at least two guide grooves, with which auxiliary guide elements, arranged on the valve body, engage on an exterior surface of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/A.J.R/Examiner, Art Unit 3753  

/CRAIG J PRICE/Primary Examiner, Art Unit 3753